                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



APRILL., 1                                                            Case No. 3:l 7-cv-01803-AA
                                                                        OPINION AND ORDER
               Plaintiff,

       v.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


AIKEN, District Judge:

       April L. ("Plaintiff') brings this action pursuant to the Social Security Act ("Act"), 42

U.S.C. § 405(g), to obtain judicial review of a final decision of the Commissioner of Social

Security ("Commissioner"). The Commissioner denied Plaintiffs application for Supplemental

Security Income ("SSI") on June 28, 2018. For the reasons set forth below, the Commissioner's

decision is AFFIRMED, and the case is DISMISSED.

II I

II I



       1In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.
Page I - OPINION AND ORDER
                                         BACKGROUND

       Plaintiff filed an application for SSI on February 26, 2016. Because he was a minor when

he filed his application, the Commissioner initially adjudicated his case under the child disability

standards as well as the adult disability standards. Plaintiff alleged disability due to ADHD,

depressive disorder, bipolar disorder, neurodevelopmental disorder, PTSD, sleep problems,

migraine headaches, and obesity in his SSI application. Plaintiff subsequently amended his

disability onset date to April 7, 2016, the date of his 18th birthday.

       The application was initially denied on May 16, 2016 and upon reconsideration on

September 26, 2016. An administrative hearing was held before an administrative law judge

("ALJ") at Plaintiffs request on June 13, 2017 where Plaintiff and a vocational expert ("VE")

testified, subsequent to which the ALJ issued an unfavorable decision. After the Appeals Council

declined review, the ALJ' s decision became final. Plaintiff now seeks review of the ALJ' s

decision.

                                    STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security Administration's

disability determinations: "The court shall have power to enter . . . a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing." In reviewing the ALJ's findings, district coutts act in an

appellate capacity not as the trier of fact. Fair v. Bowen, 885 F.2d 597, 604 (9th Circ. 1989). The

district coutt must affirm the ALJ' s decision unless it contains legal error or lacks substantial

evidentiary support. Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v.

Comm 'r ofSoc. Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Hannless legal errors are not grounds

for reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence is more



Page 2 - OPINION AND ORDER
than a mere scintilla but less than a preponderance; it is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Gutierrez v. Comm 'r of Soc. Sec., 740

F.3d 519, 522 (9th Cir. 2014) (citation and internal quotation marks omitted). The complete record

must be evaluated and the evidence that suppmis and detracts from the ALJ' s conclusion must be

weighed. };Jayes v. lvfassanari, 276 F.3d 453, 459 (9th Cir. 2001). If the evidence is subject to

more than one interpretation but the Commissioner's decision is rational, the Commissioner must

be affim1ed, because "the court may not substitute its judgment for that of the

Commissioner." Edlund v. lvfassanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                               COMMISSIONER'S DECISION

       The initial burden of proof rests upon the Plaintiff to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the Plaintiff must demonstrate

an "inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impaitment which can be expected ... to last for a continuous period of not

less than 12 months[.]" 42 U.S.C. § 423(d)(l)(A).

       To dete1mine whether a claimant is disabled, an ALJ is required to employ a five-step

sequential analysis, determining: "(1) whether the claimant is 'doing substantial gainful activity';

(2) whether the claimant has a 'severe medically determinable physical or mental impairment' or

combination ofimpainnents that has lasted for more than 12 months; (3) whether the impaitment

'meets or equals' one of the listings in the regulations; (4) whether, given the claimant's 'residual

functional capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the

claimant 'can make an adjustment to other work."' .Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).




Page 3 - OPINION AND ORDER
       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since his alleged disability onset date. At step two, the ALJ found that Plaintiff had the following

severe limitations: "[a] depressive, bipolar or related disorder; an anxiety disorder; a

neurodevelopmental disorder; and [PTSD]." Tr. 13. At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or medically equaled the

requirements of a listed impahment.

       The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20 C.F.R. §

404.1520(e); § 416.920(e). The ALJ found that Plaintiff

       has the [RFC] to perform a full range of work at all exertional levels but with the following
       nonexe1iional limitations: He is limited to simple, routine tasks consistent with occupations
       with an SVP of 1 or 2 and a general education development (GED) level not exceeding 2.
       He should have no public contact. He is limited to work involving no more than superficial
       coworker contact and no teamwork.

Tr. 14-15. At step four, the ALJ found that Plaintiff had no past relevant work experience. At

step five, the ALJ considered Plaintiffs age, education, work experience, and RFC and found that

there were other jobs existing in significant numbers in the national economy that Plaintiff could

perform, includingjanitor, laboratory helper, and recycler/reclaimer. Accordingly, the ALJ found

that Plaintiff was not disabled under the Act.

                                          DISCUSSION

       Plaintiff contends that the ALJ committed four harmful errors: (i) failing to admit and

consider the medical source statement of PMHNP Rebekah Phillips, and in his related duty to

develop the record; (ii) failing to incorporate Plaintiffs adaptation limitations into his RFC

assessment; (iii) failing to properly weigh the opinions of Charlene Sabin, M.D., Scott Alvord,

Psy. D., Tasha Miniszewski, LCSW, as well as the opinions ofDrs. Scott Kaper and Ben Kessler,




Page 4 - OPINION AND ORDER
the State psychological consultants; and (iv) failing to properly evaluate Plaintiffs testimony and

that of his mother, Kimberly L.

I      Admitting the Questionnaire and the ALJ's Duty to Develop the Record

       Rebekah Phillips, PMHNP, is Plaintiffs treating mental healthcare provider. Plaintiff

submitted a partially-completed questionnaire by Ms. Phillips that opined on the severity of

Plaintiffs impairments and limitations the day before his administrative hearing. The ALJ rejected

the questionnaire under 20 C.F.R. § 416.1435(b) because he found that it was not submitted in a

timely manner, i.e., at least five business days before the hearing.

       Plaintiff argues that (1) the exclusion of the questionnaire was improper because the ALJ

failed to apply the good cause exception to late evidentiary submissions under § 416.1435(b)(3)

and (2) the exclusion violates an ALJ's duty to develop the record. The Commissioner concedes

that the ALJ erred in not admitting Ms. Phillips's opinion statement but argues that the exclusion

was harmless because the opinion was not probative and that it was substantially similar to the

opinion submitted by Ms. Miniszewski, LCSW, which the ALJ considered.

       On December 16, 2016, the Social Security Administration adopted, among other

provisions, 20 C.F.R. § 416.1435(b). 81 Fed. Reg. 90987-01. This provision requires claimants

to submit relevant evidence or notify the Commissioner that relevant evidence is outstanding, at

least five days before the claimant's hearing. If the claimant's failure to timely submit the evidence

is attributable to good cause, however, the ALJ must admit the evidence into the record. See 20

C.F.R. § 416.1435(b). The provision went into effect on January 17, 2017 and the Commissioner

required compliance with the provision from May 1, 2017 onward. 81 Fed. Reg. 90987-01.

       Both parties agree that the ALJ should have admitted the questionnaire into the record. I

agree as well. Plaintiff sent a letter to the ALJ on May 25th, 2017 that she anticipated submitting



Page 5 - OPINION AND ORDER
further evidence, and possibly less than five business days prior to the hearing. Several pieces of

written evidence were anticipated, including evidence identified as a "questionnaire" sent to Dr.

Sabin for her to complete. On June 12, 2017, less than five business days prior to hearing, Plaintiff

submitted a questionnaire from Ms. Phillips, PMHNP-the questionnaire simply had Dr. Sabin's

name crossed out on the top left corner with Ms. Phillips's name substituted in. Although Dr. Sabin

did not complete the questionnaire, Ms. Phillips's questionnaire is clearly the questionnaire that

Plaintiff had referenced in the May 25, 2017 letter to the Commissioner. The ALJ did not inform

Plaintiff that the evidence was excluded, and Plaintiff therefore did not provide an explanation for

its late submission. It appears that either Plaintiff was unaware that the questionnaire should have

been directed to Ms. Phillips, and mistakenly addressed it to Dr. Sabin, or that the hospital made

a judgement call that Ms. Phillips would be the more appropriate professional to fill out the

questionnaire. Either way, and in the light of the fact that Commissioner is conceding the enor, I

find that the ALJ should have admitted the questionnaire under the good cause exception in §

4 l 6.1435(b)(3) and failure to do so was error.

          Next, I consider whether the ALJ's error was also a violation of his duty to develop the

record.

          Plaintiff states that "Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) requires an

ALJ to develop the record where it is either ambiguous or incomplete; but a specific finding of

ambiguity or incompleteness is not required." Pl.'s Br. 4 (emphasis added). Plaintiff then argues

that "because there is no evidence in the record as to whether any of the exceptions outlined in 20

C.F.R. § 416 1435(b) might apply, the record is patently incomplete." Id. Plaintiff also seems to

argue that he was misled by the ALJ because the ALJ failed to info1m Plaintiffs counsel that Ms.




Page 6 - OPINION AND ORDER
Phillips's questionnaire was excluded from the record, which Plaintiff also believes violates the

duty to develop the record.

       ALJs have an independent duty to fully and fairly develop the record, whether or not the

claimant is represented by counsel. Smolen v. Chafer, 80 F.3d 1273, 1283 (9th Cir. 1996).

However, the duty is heightened if a claimant is not represented by counsel. Celaya v. Halter, 332

F.3d 1177, 1183 (9th Cir. 2003). This duty is only triggered when the evidence is ambiguous or

when the record is inadequate to properly evaluate the evidence. }1/ayes, 276 F.3d at 459-60; see

also JvfcLeod v. Astrue, 640 F.3d 881, 884 (9th Cir. 2010) (explaining that the duty to develop the

record is not triggered when the reports of two treating physicians were not unclear or ambiguous).

       Here, the ALJ adequately developed the record. Plaintiff is mistaken in his premise:

Tonapetyan does not require the ALJ to develop the record where the record is "incomplete."

Instead, the duty is triggered when the evidence is ambiguous or when "the ALJ[] [finds] that the

record is inadequate to allow for proper evaluation of the evidence." Tonapetyan, 242 F.3d at

1150 (emphasis added). Tonapetyan's discussion of completeness had to do with a testifying

physician's concern that the Plaintiffs medical record was incomplete and inhibited a proper

assessment of the Plaintiffs mental impairment. Id. at 1150-51. The Ninth Circuit concluded that

because the ALJ "clearly relied heavily on [the physician's] testimony ... the ALJ was not free to

ignore [the physician's] concern of the lack of a complete record ... and was not free to ignore

[the] specific recommendation that a more detailed report ... be obtained." Id. The issue, then,

was that a testifying physician on whom the ALJ was heavily relying had testified that the record

was inadequate to allow for a proper evaluation but the ALJ had ignored this part of the physician's

testimony. Id. The Ninth Circuit found that ignoring this fact violated the ALJ's duty to develop

the record because the record was inadequate. Id. Therefore, the fact that Plaintiff disagrees with



Page 7 - OPINION AND ORDER
an ALJ' s decision to exclude evidence from the record does not trigger a failure to develop the

record issue for incompleteness.

       Even assuming, arguendo, that Plaintiffs interpretation of Tonapetyan is correct, the

ALJ's failure to inquire whether any of the exceptions outlined in§ 416. l 435(b) might apply would

not violate the duty to develop the record. A reasonable reading of§ 416.1435(b) indicates that

the burden is on the claimant to explain why an exception to the general evidence submission rules

should apply. See 20 C.F.R. 416.1435(b) (stating "[i]f you have evidence required under§

416.912 but you have missed the deadline described in paragraph (a) [the ALJ] will accept the

evidence if ... you did not inform us about or submit the evidence before the deadline because:

[an unusual] circumstance beyond your control prevented you from informing us about or

submitting the evidence earlier."). Plaintiff provides no reason to believe, via case citations or

otherwise, that the burden is on the ALJ to inquire into exceptions or that failing to do so violates

the ALJ's duty to develop the record. Accordingly, the ALJ does not en· by failing to follow up

about the applicability of a potential exception-instead, Plaintiff should accompany his late

submissions with an explanation as to why an exception applies.

       Moreover, Tonapetyan was interpreted in 1vfayes to provide the current rule for triggering

the duty to further develop the record: the duty is triggered only when the evidence is ambiguous

or the record is inadequate to properly evaluate the evidence. Mayes, 276 F.3d at 459-60

(emphasis added) (citing Tonapetyan, 242 F.3d at 1150). Mayes has recognized two circumstances

that trigger an ALJ's duty to further develop the record: ambiguity or insufficiency. Id. Fmiher,

lvlayes's inclusion of "only" indicates that at least one of ambiguity or inadequacy are necessary

conditions for triggering the duty. Id. Neither condition is present in this case. While the duty to

develop the record is heightened where a claimant is not represented by counsel under Celaya,



Page 8 - OPINION AND ORDER
Plaintiff was represented by counsel prior to and during the ALJ hearing in this case. See Celaya,

332 F.3d at 1183. There is no indication that the Ninth Circuit has expanded the duty to develop

to cases other than where the record was ambiguous or inadequate. Thus, while the parties agree

that the evidence was improperly excluded, that failure is not an independent failure to develop

the record.

       I turn next to whether the ALJ's failure to admit Ms. Phillips's opinion statement into the

record was a harmful error.

       Harmless errors are not grounds for reversing an ALJ. Stout, 454 F.3d at I 054. An error

is harmless only if the comi "can confidently conclude that no reasonable ALJ ... could have

reached a different conclusion." Id. at 1056. In other words, legal errors are ham1less only if they

are inconsequential to the non-disability decision. Id. at 1055.

       The Commissioner argues that the ALJ' s failure to admit the questionnaire was harmless

because ALJs are only required to address evidence that is significant and probative under Vincent

v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984), and the submitted questiommire did not need

to be addressed because it was incomplete and unsigned, and therefore was neither significant nor

probative.    The Conunissioner also argues that the partially-completed questio1111aire was

substantially similar to the questionnaire completed by Ms. Miniszewski and the ALJ's criticism

of that questio1111aire also applies to the questio1111aire submitted by Ms. Phillips. Plaintiff argues

that Phillips's form was probative and significant as "other sources" evidence under the regulation,

that Phillip's hand-written name on the first page of the fo1m constitutes a signature, and essentially

that the form was complete enough.

       With respect to the signature issue, I find that Ms. Phillip's failure to properly sign the

questio1111aire does not render it insignificant or not probative. If there is no dispute as to its



Page 9 - OPINION AND ORDER
authenticity and no evidence that Ms. Phillips does not stand by her assessment of Plaintiff, her

failure to properly sign it is immaterial to the evidentiary value of the partially-completed

questionnaire. Absent case law to the contrary, a lack of a proper signature page is enough to

consider the evidence to be neither significant nor probative. Therefore, failure to admit the

partially-completed questionnaire is not harmless.

       With respect to the incompleteness issue, I find that Plaintiffs failure to provide a fully

completed questionnaire does not render the portion that was submitted insignificant or not

probative. The questionnaire includes an assessment of Plaintiffs impai1ments and limitations by

a PMHNP. It solicits answers with respect to Plaintiffs concentration, interactions, symptoms,

and side effects of his medication.       All of these issues are clearly probative of Plaintiffs

limitations, if any. Had the questi01maire been included, the ALJ would therefore have had to

assign appropriate weight to the evidence and could not disregard it without comment. See

Vincent, 739 F.2d at 1395 (an ALJ must explain why any probative evidence has been rejected).

       Nevertheless, although the signature page deficiency and the missing page are insufficient

reasons to exclude the evidence, I agree that Ms. Phillips's partially-completed questionnaire was

substantially similar to the questionnaire submitted by Ms. Miniszewski and therefore the ALJ's

failure to address is was harmless error. 2

        "Where the ALJ rejects a witness's testimony without providing germane reasons but has

already provided germane reasons for rejecting similar testimony, we cannot reverse the agency

merely because the ALJ did not "clearly link his determination to those reasons." i'vfolina, 674

F.3d at 1121; see also Brown v. Benyhill, 724 F.App'x 615,615 (2018) ("Even if the ALJ erred



       2Plaintiff also contends that the Commissioner's argument "would have the Comt conflate
Molina's harmless e1Tor analysis of lay witness testimony with its application of the "ge1mane
reason" standard. As this section makes clear, that is not how I read the Commissioner's position.
Page 10- OPINION AND ORDER
by failing to provide substantial evidentiary suppott for discounting lay witness testimony by

[Plaintiff]'s husband[,] any error was harmless because the testimony described substantially

similar limitations as [Plaintiff]'s testimony, and the "ALJ's reasons for rejecting [Plaintiffs]

testimony apply with equal force to the lay testimony.").

       Here, the ALJ discounted Ms. Miniszewski' s substantially similar assessment for several

reasons. In assessing Plaintiffs degree of limitations, Ms. Miniszewski checked "marked" in

response to all three questions on the questionnaire. Tr. 19. However, the ALJ found Ms.

Miniszewski's assessment to be unsupported by her own treatment records. He also found her

assessment to be inconsistent with the Plaintiffs performance on consultative mental status exams.

The ALJ therefore gave "little weight" to Ms. Miniszewski's assessment.

       Ms. Phillips opined that Plaintiffs limitations were well beyond "Marked" and instead

assessed Plaintiffs degree oflimitations as "Extreme." Under lvfolina, an ALJ's failure to address

relevant evidence is harmless if similar evidence was discounted for legally sufficient reasons that

could apply to both pieces of evidence. lvfolina, 674 F.3d at 1121. Any reasonable ALJ that finds

"marked" limitations to be unsupported by the objective record would surely find "extreme"

limitations to also be unsupported by that same record. That is, had the ALJ included Ms. Phillip's

pmtially-completed questionnaire in the record it would also have been reasonable to discount its

even more severe assessment of Plaintiffs limitations for the same reasons he discounted Ms.

Miniszewski's, i.e., because the assessment would not have been suppotted by the objective

evidence. Thus, to the extent that the ALJ properly assessed Ms. Miniszewski's opinion, the

addition of Ms. Phillips's opinion could not have changed his ultimate disability determination. It

follows, then, that failing to include Ms. Phillip's opinion is hannless enor.




Page 11 - OPINION AND ORDER
        The only remaining issue is whether the ALJ did in fact provide ge1mane reasons for

discounting Ms. Miniszewski' s opinion. As explained fmiher in section III, the ALJ found that

Ms. Miniszewski' s assessment was unsupported by her own treatment records and found her

assessment inconsistent with Plaintiffs performance on consultative mental status exams. These

are all ge1mane reasons for discounting Ms. Miniszewski's opinion, and I find that the ALJ did

not commit hmmful e11'or.

II      Incorporating RFC Limitations

        Plaintiff argues that the ALJ failed to properly incorporate Plaintiffs adaptation limitations

into the RFC because the RFC fails to state that Plaintiff requires a predictable work

environment-the limitation found by the Disability Determination Services psychological

consultants, Drs. Kaper and Kessler ("State Psychologists"). I disagree. The ALJ states

        I find that the claimant has the [RFC] to perform a full range of work ... with the following
        nonexertional limitations: He is limited to simple, routine, tasks consistent with
        occupations with an SVP of 1 or 2 and a general education development GED level not
        exceeding 2. He should have no public contact. He is limited to work involving no more
        than superficial coworker contact and no teamwork.

Tr. 14-5.

        Within the same section, the ALJ acknowledged the State Psychologists believe that

Plaintiff is "able to sustain attention, concentration and persistent for simple tasks ... is limited to

occasional contact with the public and others in the workplace ... is able to interact appropriately

with supervisors [and] needs a predictable work environment." Tr. 18. The ALJ then states that

"[g]reat weight is given to the opinion of Dr. Kaper and Dr. Kessler." Id. This is not a legally

problematic consideration of the State Psychologists' assessed limitations in the RFC.

       Plaintiff argues that because the adaptation limitations assessed by the State Psychologists

are not word-for-word in the RFC section heading, that this evinces a failure of the ALJ to properly



Page 12 - OPINION AND ORDER
include their opinion in the RFC. But the RFC only needs to be consistent with the credibly-

assessed limitation, not identical to it. Turner v. Comm'r of Soc. Sec., 613 F.3d 1217, 1222-23

(9th Cir. 2010).    The Court must also uphold the ALJ's interpretation of the record if his

interpretation is reasonable, even if other rational interpretations are supported by the evidence.

Batson v. Comm 'r ofSoc. Sec., 359 F.3d 1190, 1196 (9th Cir. 2004).

       Here, there is a difference between an ALJ's intention to reject an opinion and an intention

to inte1pret and account for the opinion in the RFC, and there is no reason to think that the latter is

unacceptable or didn't happen in this case. Thus, I find that the opinions of the State Psychologists

were appropriately incorporated into the RFC.

       Plaintiff also contends that the ALJ failed to account for Plaintiffs need for a predictable

work environment in his VE hypotheticals during the administrative hearing. But, as explained

above, the ALJ reasonably took this limitation into account by limiting Plaintiff to routine tasks.

Additionally, even if the ALJ should have explicitly referenced the need for a predictable work

environment in the VE hypotheticals, the failure is harmless error.

       The VE testified that janitors, recyclers, and laboratory helpers would be appropriate jobs

for Plaintiff. Under Plaintiffs view, presumably there is a world in which the VE would no longer

suggest janitors, recyclers, and laboratory helpers as appropriate jobs for Plaintiff had the ALJ

made clear that Plaintiff needs a predictable work environment. Or, maybe the ALJ would not

believe that janitors, recyclers, and laboratory helpers, are appropriate jobs for Plaintiff if he had

referenced this limitation more liberally throughout his opinion. This is not sensible. When

considering job duties, comts may rely on common experience and common sense. See Gutierrez

v. Colvin, 844 F.3d 804,808 (9th Cir. 2016) ("But anyone who's made a trip to the corner grocery

store knows that while a clerk stocking shelves has to reach overhead frequently, the typical cashier



Page 13- OPINION AND ORDER
never has to."). Common sense tells us that janitors, recyclers and laboratory workers generally

work in the same building, around the same people, with consistent work hours, i.e., in a

predictable work environment.

         Plaintiff believes that the Court would be speculating if it concludes as such. But applying

common sense is not legally forbidden speculation. Gutierrez, 844 F.3d at 808. And Plaintiffs

criticism that since laboratory helpers could be working in both a "dry environment" and "wet

environment," and therefore cannot be said to necessarily work in a "predictable" environment is

unconvincing. PJ's. Reply Br. 7. Because all three jobs exist in significant number in the national

economy, even if not all of them are performed in a predictable work environment, at least one

type of job almost certainly generally is and that is all that the ALJ had to legally identify to meet

the significant number standard. See Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519,529 (9th

Cir. 2014) (stating that 25,000 jobs in the national economy is a significant number). The ALJ

found that there were 2,000,000 janitorial jobs, 55,000 laboratory helper jobs, and 44,000 recycling

jobs in the national economy. All these positions are reasonably understood as having a predictable

work environment with daily tasks that are sufficiently routine by any measure. Therefore, I find

that the ALJ' s failure to specify a need for a predictable work environment to the VE to be harmless

error.

         Plaintiff also analogizes this case to Bartlett v. Benyhill, 6: 16-CV-0 I 069-CL, 2018 WL

1903137, at *6 (D. Or. Mar. 28, 2018). Plaintiff states that in Bartlett the consulting psychologists

opined that the claimant needed a predictable job setting and the comt found legal error because

the RFC only included a reference to simple and routine tasks. However, the Magistrate Judge in

that case did not assess whether the error was harmful and a review of the parties' briefs indicates

that the argument was never put forward. Finally, there is no law of the district and this intra-



Page 14- OPINION AND ORDER
district case is not binding upon this Court. See Starbuck v. City ofSan Francisco, 556 F.2d 450,

457 n.13 (9th Cir. 1977) ("The doctrine of stare decisis does not compel one district cou1t judge

to follow the decision of another."). Therefore, I don't find the reasoning in Bartlett to be

dispositive of this issue in Plaintiffs favor.

Jil     The ALJ's Consideration of the lvfedical Opinion Evidence

        Plaintiff also argues that the ALJ e1Ted by failing to properly weigh the opinions of

Charlene Sabin, M.D., Scott Alvord, Psy.D., Tasha Miniszewski, LCSW, as well as the opinions

ofDrs. Scott Kaper and Ben Kessler, the State psychological consultants. I disagree.

       A. Charlene Sabin, lYJD.

        With respect to Dr. Sabin, Plaintiff argues that the ALJ rejected Dr. Sabin's diagnosis of

ADHD, while the Commissioner argues that the diagnoses of ADHD is captured within the broader

umbrella term of neurodevelopmental disorders.

        Even if ADHD is a correct diagnosis for Plaintiff, the ALJ appears to have fully considered

it. The ALJ's opinion explicitly credits Plaintiff with having a neurodevelopmental disorder. The

ALJ also noted that Plaintiffs psychiatric disorders were given various labels but that all of his

psychiatric symptoms were considered in his decision. ADI-ID is listed as a neurodevelopmental

disorder under the American Psychiatric Association's Diagnostic & Statistical Manual Mental

Disorders. (5th ed. 2013) ("DSM-5"). It is thus captured within the broader umbrella term of

neurodevelopmental disorders, which the ALJ clearly considered. Therefore, I find no error.

        B. Scott Alvord, Psy.D.

        Plaintiff argues that the ALJ erred by discounting Dr. Alvord's opinion by only giving it

"some weight."

        ALJs are responsible for resolving conflicts in the medical record, including conflicts

among physicians' opinions. Carmickle v. Comm'r of Soc. Sec., 533 F.3d 1157, 1164 (9th Cir.

Page 15- OPINION AND ORDER
2008). The Ninth Circuit distinguishes between the opinions of three types of physicians: treating

physicians, examining physicians, and non-examining physicians.            Generally, "a treating

physician's opinion carries more weight than an examining physician's, and an examining

physician's opinion canies more weight than a reviewing physician's."                 Holohan v.

lvfassanari, 246 F.3d 1195, 1202 (9th Cir. 2001 ). If a treating physician's opinion is supported by

medically acceptable techniques and is not inconsistent with other substantial evidence in the

record, the treating physician's opinion is given controlling weight. Id.; see also 20 C.F.R. §

404.1527(d)(2). A treating doctor's opinion that is not contradicted by the opinion of another

physician can be rejected only for "clear and convincing" reasons. Ryan v. Comm 'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor's opinion is contradicted by the

opinion of another physician, the ALJ must provide "specific and legitimate reasons" for

discrediting the treating doctor's opinion. Id. The same "clear and convincing" standard applies

to rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d

502, 506 (9th Cir. 1990). If the opinion of an examining physician is contradicted the ALJ must

provide "specific, legitimate reasons" for discrediting the examining physician's opinion. Lester

v. Chafer, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may reject an examining, non-treating

physician's opinion "in favor of a nonexamining, nontreating physician when he gives specific,

legitimate reasons for doing so, and those reasons are supported by substantial record

evidence." Roberts v. Shala/a, 66 F.3d 179, 184 (9th Cir. 1995), as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician's opinion may include its reliance on

a claimant's discredited subjective complaints, inconsistency with medical records, inconsistency

with a claimant's testimony, and inconsistency with a claimant's daily activities. Tommasetti v.

As/rue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at 1042-43.



Page 16 - OPINION AND ORDER
        Dr. Alvord was Plaintiffs examining psychologist whose opinion was found by the ALJ

to be contradicted by other evidence in the record. The ALJ gave Dr. Alvord's opinion reduced

weight because Dr. Alvord opined that Plaintiff has a "borderline" IQ even though fmmal testing

indicated that Plaintiffs IQ was notmal. The ALJ also noted that Dr. Alvord failed to provide a

rationale for the nature and extent of his assessed limitations. All of the ALJ' s stated reasons meet

the "specific and legitimate reasons" standard. See Tommaselfi, 533 F.3d at 1040; see also, Bray

v. Comm 'r Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (finding no etTor where the ALJ

considered inconsistencies between the claimant's testimony and objective medical evidence as

one of many reasons for discounting the testimony). Therefore, I find no error.

       C. Tasha Miniszewski, LCSW

       Plaintiff argues that greater weight should have been given to Ms. Miniszewski' s opinion

because "the record as a whole" suppmts her limitation opinion.

       Under the applicable regulations, only licensed physicians and certain other qualified

specialists are considered"[a]cceptable medical sources." 20 C.F.R. § 404.15 B(a); see also Social

Security Ruling ("SSR") 06-03p, available at 2006 WL 2329939 (Aug. 9, 2006) (defining

"acceptable medical sources" as licensed physicians, licensed or certified psychologists, licensed

optometrists, licensed podiatrists, and qualified speech pathologists). Other health care providers

who are not "acceptable medical sources," such as "nurse practitioners, physician assistants,

licensed clinical social workers, naturopaths, chiropractors, audiologists, and therapists," are still

considered "medical sources" under the regulations, and the ALJ can use these other medical

source opinions in determining the "severity of the individual's impairment(s) and how it affects

the individual's ability to function." 20 C.F.R. § 404.1513(d). Because Ms. Miniszewski is a

licensed clinical social worker, she is considered an "other" medical source.



Page 17 - OPINION AND ORDER
       To reject the competent testimony of "other" medical sources like Ms. Miniszewski, the

ALJ need only give "reasons gemmne to each witness for doing so." Molina, 674 F.3d at 1111

(quoting Tumer, 613 F.3d at 1224). In rejecting such testimony, the ALJ need not cite the specific

record so long as "arguably germane reasons" for dismissing the testimony are noted, even though

the ALJ does "not clearly link his determination to those reasons," and substantial evidence

suppo1ts the ALJ's decision. Lewis v. Apfel, 236 F.3d 503,512 (9th Cir. 2001).

       At the time of the administrative hearing, Ms. Miniszewski had been Plaintiffs therapist

since April of 2016. The ALJ gave "little weight" to Ms. Miniszewski' s opinion because her

opinion was unsupported by her own treatment records and inconsistent with the Plaintiffs

performance on consultative mental status exams in 2016 and 2017. With respect to the treatment

record inconsistency, Ms. Miniszewski submitted a questionnaire indicating that Plaintiff had

marked limitations in every assessed domain, but her treatment records indicate that she believes

Plaintiffs appearance, behavior, and reactions towards the interviewer were appropriate and

within the reasonable range. With respect to Plaintiffs performance on mental status exams, the

results indicated that Plaintiffs performance was generally within the normal range and therefore

did not support the "marked" limitations assessed by Ms. Miniszewski. These are germane reasons

under 1vfolina. To the extent that germane reasons are provided and the ALJ's interpretation of the

record is reasonable, the ALJ' s assessment is not legally deficient. Because I find these standards

to be met, the ALJ did not err.

       D. State Agency Psychological Consultants

       Plaintiff argues that the ALJ erred in giving "great weight" to the opinions of the State

agency's psychological consultants because the record they reviewed was incomplete, i.e., it did

include information about Plaintiffs condition subsequently worsening.



Page 18 ~ OPINION AND ORDER
        State agency reviewing doctors are highly qualified experts in disability evaluations. 20

C.F.R. § 404.1527(e)(2)(i). An ALJ may not ignore the opinions of State agency medical and

psychological consultants regarding the nature and severity of impahments and must explain the

weight given to them. SSR 96-6P(l)-(2), available at 1996 WL 374180, at* 1~2 (Jul. 2, 1996); see

also 20 C.F.R. §§ 404.1527(e)(2)(i), 416.927(e)(2)(i) (because State agency medical and

psychological consultants are highly qualified experts in Social Security disability evaluation, an

ALJ must consider their findings as opinion evidence); Sawyer v. Astrue, 303 F.App'x 453, 455

(9th Cir. 2008). "[T]he proposition that the most recent medical report is the most probative ...

applies where a claimant's condition is progressively deteriorating, and the ALJ is attempting to

determine whether a claimant is disabled at all." ,vfagal/anes v. Bowen, 881 F.2d 747, 754-55 (9th

Cir. 1989).

        Here, the ALJ reasonably assessed the opinions of the State Psychologists. They opined

that Plaintiff remains able to sustain attention and persistence for simple tasks, that he is limited to

occasional public and workplace contact, that he is able to appropriately interact with supervisors,

and that he needs a predictable work environment. The ALJ found that their opinions were

consistent with Plaintiffs assessed social functioning and mental status exams and therefore

accorded their opinion "great weight."

        The fact that further evidence was introduced into the record after the State Psychologists

gave their opinion is not a reason to discount their professional opinion as a matter of law. The

ALJ's opinion indicates that he assessed the opinions of the State Psychologist in light of the

record, which indicates that the evidence introduced subsequent to their assessment was

considered. Plaintiff argues that because his PTSD worsened in 2017, after the State Psychologists

conducted their review of the Plaintiffs records, that it was "harmful legal error" for the ALJ to



Page 19- OPINION AND ORDER
rely on the State Psychologists' opinion. Pl. 's Br. 25. But the ALJ did not simply adopt the opinion

of the State Psychologists. He reviewed their opinions and assessed their consistency with other

evidence in the record, such as Plaintiffs limited social functioning and the mental status exam

administered in May of 2017. Thus, there is no legal error.

IV.    Testimony ofPlaintiff and His Jvlother

       Plaintiff also argues that the ALJ failed to properly evaluate the credibility of his testimony

and that of his mother, Kimberly L.

       To determine whether a claimant's testimony regarding his symptoms are reliable the ALJ

must engage in two-step analysis. Tommasetti, 533 F.3d at 1039. First, the claimant must

"produce objective medical evidence of an underlying impairment or impairments that could

reasonably be expected to produce some degree of symptom." Id If the claimant produces this

evidence and there is no evidence of malingering, the ALJ can reject the claimant's testimony

about the severity of his symptoms only with specific clear and convincing reasons. Id (internal

quotation marks omitted). "In determining credibility, an ALJ may engage in ordinary techniques

of credibility evaluation, such as considering ... inconsistencies in claimant's testimony." Burch

v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

       Here, the ALJ found that the medical evidence did to not corroborate the severity Plaintiffs

alleged symptoms. Although subjective complaints cannot be rejected simply because they lack

full objective medical support, the ALJ can consider the credibility of claimant's allegations.

Garrison, 759 F.3d at 1009 (internal citation omitted). In this case, in addition to the lack of

objective medical evidence, there were significant disagreements between the examining

physicians retained by the Commissioner and Plaintiff.

       With respect to the objective tests, almost none c01Toborated the degree of limitations that

Plaintiff alleged. To the extent that Plaintiff was diagnosed with a creditable condition under the

Page 20 - OPINION AND ORDER
Social Security disability rules, his condition seems to have improved when it was properly treated

e.g., by taking antidepressant medication.      For example, in December 2015, Plaintiff was

hospitalized for suicidal ideation but his symptoms improved after he was prescribed anti-anxiety

and antidepressant medication.

        In March 2016, Dr. Reynolds examined Plaintiff and conducted a medical exam with

formal testing. Dr. Reynolds concluded that Plaintiffs condition was largely normal with respect

to both memory and IQ. Dr. Reynolds suggested Plaintiff would benefit from a regular schedule

and routine, including consistent bedtime and therapy for his PTSD symptoms. The following

month, Plaintiff attempted to overdose with antidepressant medication but after waking up in the

hospital, he had a normal mood and affect. He was noted to have had a quick turnaround and a

subsequent visit in September 2016 indicated that his mood and affect were still n01mal. In

January 2017, he was hospitalized again after an overdose of medication in an attempt to "get

high." But he stated that it was not a suicide attempt and that he was simply using his medication

recreationally.   The Emergency Documentation notes indicated that Plaintiffs mental status

examination results appear to be more consistent with recreational drug use than a suicide attempt.

Subsequent mental status examinations over the next few months again demonstrated normal

mood and affect without any behavioral abnormalities. See e.g., Tr. 514,539,544. In the face of

this gyration between issues and hospitalizations, the ALJ noted that treatment seems to return

Plaintiff back to normalcy-a legally sound reason for discounting the severity of symptoms

alleged by Plaintiff.

        Additionally, the ALJ also found that Plaintiffs activities were inconsistent with the degree

of limitation he alleged. For example, Plaintiff alleged that he only left the house once or twice

per week and "never, never, never, never, never" went out alone because of anxiety. Tr. 48. He



Page 21 - OPINION AND ORDER
also claimed that he would have a panic attack ifhe did not have someone that he trusted with him

constantly. However, he testified to regularly riding his bicycle, taking his dog for a walk, meeting

his friends out, and riding the train by himself. The ALJ found that although Plaintiff has social

limitations, his activities were inconsistent with the degree of limitation he alleged. This was a

reasonable finding and as such, the ALJ did not en·.

          Plaintiff also alleges that the ALJ inappropriately discounted the statements of his mother,

Mrs. L.

          With respect to lay witnesses, an ALJ only needs to give germane reasons for discounting

their testimony. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). One such reason is

inconsistency with medical evidence. Id. The ALJ discounted Mrs. L.' s statements because he

found that her statements conflicted with mental status examination results discussed above. The

exams simply don't support the level of dysfunction that Mrs. L. testified to, e.g., she testified that

Plaintiff did not communicate well, is anxious and nervous, and can't handle stress. Under the

germane reason standard, inconsistency with medical evidence suffices as a reason for discounting

the testimony of a lay witness. Additionally, Mrs. L. 's testimony was undermined by concerns of

Plaintiffs fonner principal about Plaintiffs manipulative behavior. Plaintiffs principal remarked

several times that she had seen manipulative behavior directed at his parents and staff members.

See Tr. 226,228,230. She wrote that Plaintiff would be capable of graduating and holding down

a full-time job if he were in a different living environment. Her concerns about manipulative

behavior involving medical issues directed toward his parents, as well as her concems that

Plaintiffs home environment significantly contributed to his issues, provide another gerniane

reason for discounting the statement from Plaintiffs mother about the extent of his limitations.

Therefore, the ALJ' s treatment of Mrs. L.' s testimony is not legal error.



Page 22 - OPINION AND ORDER
                                    CONCLUSION

      The Commissioner's decision is AFFIRMED and this case is DISMISSED.

      IT IS SO ORDERED.

      Dated this,#"'day of January, 2019.


                                    aCWA_Qc,,f~/i,\           j
                                       Ann Aiken
                               United States District Judge




Page 23   ~   OPINION AND ORDER
